Citation Nr: 1100364	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  03-29 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Veteran requested a Board hearing when he submitted his 
substantive appeal in September 2003.  In a September 2004 
letter, the Veteran was advised that he was scheduled for a 
travel board hearing before a Member of the Board in November 
2004.  In October 2004, the Veteran submitted a statement 
indicating that he was withdrawing his request for a hearing 
before the Board.     

The Veteran's case was remanded by the Board in April 2005, June 
2009, and March 2010.  


FINDING OF FACT

The Veteran does not have a psychiatric disorder that is 
attributable to military service. 


CONCLUSION OF LAW

The Veteran does not have a psychiatric disorder that is the 
result of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in October 2003, April 2005, October 
2006, December 2006, and in an undated letter sent sometime 
between December 2006 and July 2008; a rating decision in March 
2001; a statement of the case in August 2003; and supplemental 
statements of the case in January 2004, March 2009, and December 
2009.  Those documents discussed specific evidence, particular 
legal requirements applicable to the claim, evidence considered, 
pertinent laws and regulations, and reasons for the decisions.  
VA made all efforts to notify and to assist the appellant with 
evidence obtained, the evidence needed, and the responsibilities 
of the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the August 
2010 supplemental statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to the claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore the error was harmless).  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, 
including psychoses, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309 (2010).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  

If chronicity is not applicable, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

According to the applicable regulations, personality disorders 
are not diseases within the meaning of the legislation 
authorizing disability compensation.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2010).  Such a defect cannot be service-connected since it 
is not a disease under the law.  However, if during service, 
there is a superimposed disease; service connection may be 
awarded for the resultant disability.  VAOPGCPREC 82-90 (July 18, 
1990), 56 Fed. Reg. 45711 (1990).

The Veteran claims that the symptoms of his psychiatric disorder 
have not changed since service and that his currently diagnosed 
panic disorder was present in service.  

The Veteran's service medical records reflect that psychiatric 
evaluations were normal at the Veteran's entrance examination 
dated in July 1971 and his separation examination dated in May 
1972.  The Veteran denied pain or pressure in his chest, 
palpitation or pounding heart, depression or excessive worry, or 
nervous trouble of any sort on report of medical history forms 
prepared in conjunction with the entrance and separation 
examinations.

The Veteran's service personnel records include an April 1972 
memorandum which indicates that the Veteran was evaluated by 
psychiatry and found to have a personality disorder.  He was 
determined to be unable to make a satisfactory adjustment to Navy 
life and was found to be an ideal candidate for an administrative 
discharge.    

Private treatment reports from H. Bejar, M.D., dated in April 
1996 reflect a diagnosis of anxiety and a panic attack.  Entries 
dated in May and September 1998 reflect that the Veteran reported 
persistent anxiety and panic attacks.  He was noted to have a 
history of panic attacks.  

VA outpatient treatment reports dated from January 1999 to May 
2003 reflect reports of anxiety and panic attacks.  The Veteran's 
psychiatric diagnoses included adjustment disorder with anxiety, 
panic disorder, and generalized anxiety disorder.  

At a September 2004 VA examination, the Veteran underwent a 
psychiatric evaluation and was assessed with panic disorder.  The 
examiner opined that the Veteran's mental disorder was at least 
as likely as not caused by or as a result of his military service 
based on the Veteran's report that he suffered panic attacks and 
anxiety during his military service.  The examiner indicated that 
the rationale for his opinion was that the Veteran had panic 
disorder with symptoms of the illness reported in his history.  
The examiner noted that he had not reviewed the claims file prior 
to rendering his opinion.  

The Veteran's claims file was submitted to another VA examiner in 
November 2009.  The examiner noted that he had reviewed the 
claims file and found an entry in the Veteran's service medical 
records dated in April 1972 which noted that the Veteran had a 
personality disorder and was a candidate for an administrative 
discharge with poor adjustment to the demands of military 
service.  The examiner opined that the Veteran's panic disorder 
was less likely than not caused by or the result of his active 
military duty.  

At a June 2010 VA examination, the Veteran underwent a 
psychiatric evaluation and was assessed with panic disorder.  The 
examiner indicated that he reviewed the claims file prior to 
rendering his opinion.  He opined that the Veteran's panic 
disorder was less likely than not caused by or as a result of the 
Veteran's military service.  The rationale for the opinion was 
that the Veteran's service medical records did not support his 
claim of having experienced panic attacks in the military.  He 
noted that the Veteran's report of medical history form prepared 
in conjunction with his discharge summary reflects that the 
Veteran denied all psychiatric symptoms.  The examiner indicated 
that there were no records to support ongoing treatment for 
psychiatric symptoms since discharge.  The examiner concluded 
that his opinion was based on the Veteran's military records, 
review of the claims file, treatment records, clinical 
evaluation, review of recent research, and the DSM-IV diagnostic 
criteria.

The Board concludes that greater weight of probative medical 
evidence weighs strongly against a finding that the Veteran has a 
psychiatric disorder related to his military service.  

There is no finding of a diagnosis of a psychosis at any time 
following separation from service to allow for service connection 
on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2010).  
During service the Veteran was diagnosed with a personality 
disorder and administratively discharged from service.  
Personality disorders are not diseases within the meaning of the 
legislation authorizing disability compensation and as such a 
personality disorder cannot be service-connected.  The Veteran 
was not diagnosed with any psychiatric disorders during his 
military service.  Although the September 2004 VA examiner opined 
that the Veteran's mental disorder was at least as likely as not 
caused by or as a result of his military service based on the 
Veteran's report that he suffered panic attacks and anxiety 
during his military service, the examiner noted that he had not 
reviewed the Veteran's claims file.  Following a review of the 
claims file, both the November 2009 and June 2010 VA examiners 
opined that the Veteran's panic disorder was less likely than not 
caused by or as a result of his military service.  The June 2010 
examiner specifically noted that the Veteran's service medical 
records did not support his claim of having experienced panic 
attacks in the military and he noted that the Veteran denied all 
psychiatric symptoms at his discharge from service.  The examiner 
indicated that there were no records to support ongoing treatment 
for psychiatric symptoms since discharge and he indicated that 
his opinion was based on the Veteran's military records, review 
of the claims file, treatment records, clinical evaluation, 
review of recent research, and the DSM-IV diagnostic criteria.       
Additionally, the first evidence of a report of panic attacks and 
anxiety came in April 1996, more than twenty-four years after the 
Veteran separated from service.  

It is apparent that the physicians from the latter VA 
examinations did not find the Veteran's claim of panic attacks in 
service to be credible and neither does the Board.  It does not 
seem likely that the Veteran would have panic attacks in service 
but deny nervous trouble of any sort in the Report of Medical 
History and have a normal psychiatric evaluation at the service 
separation examination.   Consequently, the Board finds the 
November 2009 and June 2010 VA opinions to be more probative than 
that of the September 2004 VA examiner who rendered his opinion 
without the benefit of review of the claims file and based his 
opinion solely on the Veteran's reported history.  The Board 
finds that the preponderance of the evidence weighs against 
granting service connection for a psychiatric disorder.

The Board acknowledges the Veteran's contention that he currently 
has a psychiatric disorder related to his military service.  
Certainly, the Veteran can attest to factual matters of which he 
had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  However, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is 
competent to report what comes to him through his senses, he does 
not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 
(1994).  While he is competent to report symptomatology of his 
psychiatric disorder, and his testimony in that regard is 
entitled to some probative weight, the competent medical evidence 
reveals that the Veteran's panic disorder is not etiologically 
related to his military service.  The Board ultimately finds the 
competent medical evidence to be more persuasive than the 
Veteran's lay contentions as to the etiology of his psychiatric 
disorder.  

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran's psychiatric 
disorder was incurred in service or caused or aggravated thereby.  
Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


